Order filed January 4, 2013




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                              NO. 14-11-00920-CR
                                 ____________

                 PERCY BENJAMIN SMITH, III, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 412th District Court
                          Brazoria County, Texas
                       Trial Court Cause No. 65,134

                                   ORDER

       This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of States Exhibit #1, a
DVD.
      The clerk of the 412th District Court is directed to deliver to the Clerk of this
court the original of States Exhibit #1, a DVD, on or before January 24, 2013. The
Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of States Exhibit #1, a DVD, to the
clerk of the 412th District Court.



                                              PER CURIAM